Opinion filed August 31, 2012




                                           In The


   Eleventh Court of Appeals
                                        __________

                       Nos. 11-12-00237-CR & 11-12-00238-CR
                                     __________

                       ISMAEL VILLARREAL JR., Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 104th District Court

                                    Taylor County, Texas

                         Trial Court Cause Nos. 17243-B & 17244-B


                           MEMORANDUM OPINION

       Appellant, Ismael Villarreal Jr., filed a pro se notice of appeal in each cause on
August 13, 2012. In the notices, appellant states his desire to appeal “from the judgment of
conviction and sentence” rendered against him. In both cases, appellant was convicted of the
offense of possession of methamphetamine with intent to deliver in a drug-free zone. We
dismiss the appeals.
       The papers on file in this court indicate that the sentence was imposed in these cases on
November 18, 2009, and October 28, 2009, respectively. On August 13, 2012, upon receiving
appellant’s notices of appeal and the docketing statements, this court notified the parties by letter
that the notices of appeal appeared to be untimely, with one being filed 999 days after the date of
sentencing and the other being filed 1,020 days after the date of sentencing. We requested that
appellant respond and show grounds for continuing the appeals. We also informed appellant that
the appeals may be dismissed for want of jurisdiction.
       Pursuant to TEX. R. APP. P. 26.2, the notices of appeal were due to be filed within thirty
days after the date the sentences were imposed in open court. The August 13, 2012 notices of
appeal were filed over two years after the due date. Appellant did not file a motion for extension
of time as provided for in TEX. R. APP. P. 26.3. Rule 26.3 mandates that the notice of appeal and
the motion for extension must be filed within fifteen days after the deadline for filing the notice
of appeal. Absent a timely notice of appeal or compliance with Rule 26.3, this court lacks
jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993).
       Accordingly, these appeals are dismissed for want of jurisdiction.




                                                              PER CURIAM


August 31, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2